         Case 3:18-cv-01955-VC Document 145 Filed 11/05/20 Page 1 of 9



ROBERT H. PITTMAN #172154
County Counsel
MATTHEW LILLIGREN #246991
Deputy County Counsel
JOSHUA A. MYERS #250988
Deputy County Counsel
County of Sonoma
575 Administration Drive, Room 105A
Santa Rosa, California 95403
Telephone: (707) 565-2421
Facsimile: (707) 565-2624
E-mail: matthew.lilligren@sonoma-county.org

Attorneys for Defendants
COUNTY OF SONOMA and SONOMA
COUNTY COMMUNITY DEVELOPMENT
COMMISSION

                            UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA


 NICHOLLE VANNUCCI, ELLEN                    Case No. 18-cv-01955-VC
 BROWN, and SHANNON HALL,
 individuals; and HOMELESS                   DEFENDANTS COUNTY OF
 ACTION!, an unincorporated                  SONOMA and SONOMA COUNTY
 association,                                COMMUNITY DEVELOPMENT
                                             COMMISSION’S OPPOSITION TO
               Plaintiff,                    PLAINTIFFS’ MOTION TO CLARIFY
                                             PRELIMINARY INJUNCTION
 vs.
 COUNTY OF SONOMA, SONOMA                    Date: December 3, 2020
 COUNTY COMMUNITY                            Time: 10:00 a.m.
 DEVELOPMENT COMMISSION,                     Dept: 4, 17th Floor
 CITY OF SANTA ROSA, and DOES                Judge: Hon. Vince Chhabria
 I to XX,
               Defendants.
                                       /




                                             1
Defendants County and CDC’s Opposition                       Case No. 18-cv-01955-VC
to Plaintiffs’ Motion to Clarify Preliminary Injunction
          Case 3:18-cv-01955-VC Document 145 Filed 11/05/20 Page 2 of 9




   I.      INTRODUCTION

        Defendants County of Sonoma and Sonoma County Community Development

Commission (CDC) submit this partial opposition to Plaintiffs’ Motion to Enforce and

Clarify Preliminary Stipulated Injunction only as it relates to the request to clarify the

terms of the stipulated injunction. The majority of Plaintiffs’ motion is directed at the

conduct of the City of Santa Rosa and only seeks to an “order enjoining the City from

continuing to engage in the violations described” in the motion (See Motion at p. 19,

Section IV.). The County and CDC were not involved in the six enforcement actions

challenged in Plaintiffs’ motion and Plaintiffs’ do not seek to enjoin the conduct of the

County or CDC. Accordingly, the County and CDC limit their opposition to Plaintiffs’

request to “clarify” the injunction as set forth in Section III.B. of the motion.


        At the outset, it is important to note that the injunction that Plaintiffs now seek to

“clarify” was the product of months-long negotiations between the parties. As the Court

is well aware, this was a voluntary agreement and a number of the terms represent the

outer bounds to which the parties would agree. Plaintiffs cannot now seek to renegotiate

those terms under the guise of a request for “clarification” when they are proposing to

add terms to the injunction that were expressly rejected by the parties. Adding additional

terms to the injunction at this point would fly in the face of the voluntary nature of the

agreement. Accordingly, the County and CDC request that the Court deny Plaintiffs’

request to clarify the terms of the injunction for the reasons set forth below.




                                               2
Defendants County and CDC’s Opposition                             Case No. 18-cv-01955-VC
to Plaintiffs’ Motion to Clarify Preliminary Injunction
           Case 3:18-cv-01955-VC Document 145 Filed 11/05/20 Page 3 of 9




   II.      PLAINTIFFS’ REQUEST FOR CLARIFICATION

         1. Plaintiffs Request to Expand the Definition of “Enforcement Action” Goes

            Well Beyond the Terms of the Injunction to Which the Parties Agreed.


         In their motion, Plaintiffs seek an order from the Court “clarifying that

‘enforcement action’ includes situations where a law enforcement officer commands an

unhoused person to leave public property, and that an order to relocate must comply with

the terms of the Injunction.” (See Motion (Dkt. #134), at p. 17) This requested

interpretation is not supported by the language of the Injunction, the negotiations leading

to the agreement between the parties, or the applicable law under Martin v. City of Boise.


         The Injunction that was agreed to by the parties defines the three types of

Enforcement Actions which trigger Defendants obligations to provide advance notice and

an opportunity for assessment and adequate shelter: “(1) issuance of a citation to a

homeless person, (2) an arrest by County and/or City personnel of a homeless person, (3)

closing or moving a dwelling or encampment; and/or (4) seizing property from a

dwelling or encampment . . . .” (See Stipulation and Order for Preliminary Injunctin

(Dkt. # 109-1)(hereinafter “Injunction”), ¶ 2.c.i.)


         As the Court will recall, the initial versions of the Injunction included “a direction

to relocate” in the definition of Enforcement Action. This provision was removed at the

request of the County, and specifically, the County and CDC made clear that they would

not agree to the Injunction if this langauge was included because it imposed additional



                                                3
Defendants County and CDC’s Opposition                             Case No. 18-cv-01955-VC
to Plaintiffs’ Motion to Clarify Preliminary Injunction
         Case 3:18-cv-01955-VC Document 145 Filed 11/05/20 Page 4 of 9




legal requirements beyond what was required under Martin v. City of Boise, 920 F.3d

584, 616 (9th Cir. 2019). Although the negotiations of the terms of the injunction

occurred in the course of settlement discussion, courts have specifically recognized that

testimony concerning compromise negotiations is admissible where testimony is not

offered to demonstrate that defendant was or was not liable but rather to demonstrate

what the terms of settlement were. Central Soya Co. v. Epstein Fisheries, Inc., 676 F.2d

939, 944 (7th Cir. 1982); see also Am. Bridge Co. v. Providence Place Grp., 263 F. Supp.

2d 330, 336 (D.R.I. 2003) (“Rule 408 does not prohibit [a party] from offering settlement

negotiations into evidence to explain the terms of [the] settlement agreement.”)


       Here, the previous negotiations regarding the injunction are direct evidence

regarding Plaintiffs’ request for “clarification” of the injunction and must be considered

by the Court as evidence that the parties never intended an enforcement action to include

“a direction to relocate” as that term was expressly removed from the final version of the

Injunction. Plaintiffs cannot attempt to reinsert terms into the Injunction that were

expressly rejected under the guise of a request for clarification.


       While Plaintiffs attempt to argue that an “enforcement action” includes the an

“order to relocate” under the definition of “closing or moving of a dwelling or

encampment,” this interpretation is contrary to the ordinary and plain words of that

phrase and the negotiations leading to the Injunction. The plain meaning of “closing or

moving a dwelling or encampment” means the physical act itself. This could be

accomplished by fencing off an area and prohibiting access to an encampment or

                                              4
Defendants County and CDC’s Opposition                               Case No. 18-cv-01955-VC
to Plaintiffs’ Motion to Clarify Preliminary Injunction
         Case 3:18-cv-01955-VC Document 145 Filed 11/05/20 Page 5 of 9




physically picking up ones belongings and moving them to another location. The words

in their traditional and ordinary sense have a straightforward meaning that does not

include an order to relocate, particularly when the history of the negotiations leading to

the injunction are taken into account.


       Moreover, expanding the terms of the Injunction to include an “order to relocate”

as a form of enforcement action that would trigger the obligations to provide notice and

an offer of shelter is contrary to the express holding in Martin v. City of Boise, 920 F.3d

584, 616 (9th Cir. 2019). Martin specifically held that the Eighth Amendment prohibits

the imposition of criminal penalties for sitting, sleeping, or lying outside on public

property for homeless individuals who cannot obtain shelter. (Id. at 616.)


       As observed by one District Court interpreting the limitations of the holding in

Martin to actual criminal sanctions:


       the Eighth Amendment only bars the City from criminally prosecuting
       Plaintiff for sleeping on public streets when he has no other place to go to.
       See Martin, 920 F.3d at 603. Courts following Martin have declined to
       expand its holding beyond criminalization of homelessness. See Aitken,
       393 F. Supp. 3d at 1081-82 (collecting cases). Therefore, Plaintiff's
       allegation that the City has not permitted him to stay at one encampment
       for the past three years fails to state an Eighth Amendment claim. See id. at
       1082 ("Martin does not limit the [c]ity's ability to evict homeless
       individuals from particular public places.").

Young v. City of L.A., 2020 U.S. Dist. LEXIS 23369, 2020 WL 616363, at *12-13
(C.D. Cal. Feb. 10, 2020).




                                              5
Defendants County and CDC’s Opposition                           Case No. 18-cv-01955-VC
to Plaintiffs’ Motion to Clarify Preliminary Injunction
         Case 3:18-cv-01955-VC Document 145 Filed 11/05/20 Page 6 of 9




       Such an interpretation is consistent with this Court’s prior orders. In denying

Plaintiffs’ Motion for Emergency Relief attempting to stop the County from clearing

encampments from the Joe Rodota Trail, this Court recognized that “the injunction does

not require the defendants to identify and offer housing to every encampment resident

before initiating the process of clearing the encampment; indeed, compliance with any

such requirement would almost certainly be impossible.” Instead, the Court found that

the County’s “intention to offer an adequate housing alternative to each camper before

taking enforcement action against that camper” was “consistent with the injunction to

which the parties have agreed.” See Order Denying Request for Emergency Relief at pp.

1-2 (Dkt. No. 115) (emphasis added)


       Therefore, Plaintiffs’ attempt to rewrite the terms of the Injunction would not only

be contrary to the parties prior negotiations but would be inconsistent with the legal

requirements under Martin v City of Boise.


       2. Plaintiffs’ Request for Clarification of the “Immediate Hazard or

          Obstruction” Exception to the Injunction is Unnecessary


       While it is difficult to discern what Plaintiffs actually ask the Court to “clarify”

about the Injunction, there appear to be two requests: (1) that Defendants provide

advance written notice, notice of rights, and an offer of shelter when possible, even if

action is taken under the “Immediate Hazard or Obstruction” exception of the Injunction

and (2) that “Defendants consider the totality of the circumstances when making



                                              6
Defendants County and CDC’s Opposition                            Case No. 18-cv-01955-VC
to Plaintiffs’ Motion to Clarify Preliminary Injunction
         Case 3:18-cv-01955-VC Document 145 Filed 11/05/20 Page 7 of 9




immediate hazard determinations,” including public health recommendations regarding

COVID-19.


       First, Plaintiffs’ request under Section III.B.2. seems more appropriately reserved

for the Court’s decision of whether the City’s actions violated the Injunction as opposed

to a need to clarify the Injunction’s existing language. Second, the existing language of

the Injunction already addresses these issues and there is no need to further limit the

Injunction as to specific circumstances, hazards, or other considerations. While the

County has and does endeavor to provide a Notice of Rights, a Notice to Vacate, and

offer of shelter to individuals whenever possible, there are circumstances where it may

not be feasible or is not legally required. The Injunction recognizes this general approach

and any effort to further define these requirements would be unwieldy.


       Specifically, the Paragraph 3.c. of the Injunction states: “In the case of an

immediate hazard or obstruction, an enforcement action may be taken without following

the procedures outlined in Paragraphs 3(a) and 3(b).” Paragraphs 3(a) and 3(b) are the

sections that require the Notice of Rights, an offer of shelter, and an opportunity to

relocate. Under the express terms of the Injunction, Defendants need to comply with

these obligations in the event of an Immediate Hazard or Obstruction. The only

qualification is that Defendants should “nonetheless attempt, whenever possible, to

provide advance notice to dwelling occupants of the intent to clear the dwelling or

encampment.” (See Paragraph 3.c.ii) Thus, the provisions of the Injunction already

clearly address the issues raised by Plaintiffs and there is no need for further clarification.

                                               7
Defendants County and CDC’s Opposition                            Case No. 18-cv-01955-VC
to Plaintiffs’ Motion to Clarify Preliminary Injunction
         Case 3:18-cv-01955-VC Document 145 Filed 11/05/20 Page 8 of 9




       As to Plaintiffs’ second request that the totality of the circumstances (including

COVID-19) must be taken into consideration, this is a further attempt to add language to

the injunction that was not agreed to by the parties. There is no requirement in the

Injunction that Defendants provide the additional facilities requested by Plaintiffs or need

to meet additional obligations to establish an immediate hazard or obstruction other than

the definition set forth in Paragraph 3.c.i.


       3. Plaintiffs’ Request for Clarification that Written Notice is Required Even
          in Cases of Immediate Hazard or Obstruction Unless “Impracticable”
          Attempts to Change the Standard Included in the Injunction

       Plaintiffs’ third request for clarification in large part overlaps with its second

request and again is more appropriately addressed at whether the City violated the

injunction as opposed to a need to clarify the terms. As discussed above, the Injunction

already deals with this situation. Paragraph 3(c)(ii) of the Injunction states: “Even in the

event of an immediate hazard or obstruction, law enforcement shall nonetheless attempt,

whenever possible, to provide advance notice to dwelling occupants of the intent to clear

the dwelling or encampment.” Otherwise, no advance notice is required under Paragraph

3.c. Thus, the Injunction already addresses the standard for when such attempts at notice

should be made – “whenever possible” – and there is no need for further clarification by

the Court in the abstract.




                                               8
Defendants County and CDC’s Opposition                             Case No. 18-cv-01955-VC
to Plaintiffs’ Motion to Clarify Preliminary Injunction
          Case 3:18-cv-01955-VC Document 145 Filed 11/05/20 Page 9 of 9




   III.    CONCLUSION

       For the reasons discussed above, the County and CDC respectfully request that the
Court deny Plaintiffs request for clarification of the Injunction and not rewrite the terms
of the Injunction to which the parties agreed.




Dated: November 5, 2020                    ROBERT H. PITTMAN, County Counsel

                                          By: /s/ Matthew R. Lilligren
                                                Matthew R. Lilligren
                                                Deputy County Counsel
                                          Attorneys for Defendants County of Sonoma
                                          and Sonoma County Community Development
                                          Commission




                                             9
Defendants County and CDC’s Opposition                           Case No. 18-cv-01955-VC
to Plaintiffs’ Motion to Clarify Preliminary Injunction
